            Case 1:16-cv-09517-LAK Document 358 Filed 05/25/21 Page 1 of 2



                                              iltk
                                           underberg & kessler rrp




                                                                        CoLIN D. RAMSEY, PARTNER
                                                                        (116) 841-9103
                                                                        cramsey@underbergkessler.com



                                           May 25,2021

VIA ECF

Hon. Lewis A. Kaplan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

        Re:      Daniel Kleeberg, Lisa Stein and Audrey Hays v. Estate of Lester Eber' et al
                 Civ. Action No.: 16-cv-09517 -LAK-KHP

Dear Judge Kaplan,

         pursuant to the Court's direction during the May 18,202I pretrial conference, please allow
this letter to serve as the parties' joint submission on the issue of which causes of action are entitled
to a jury.

        Ihave conferred with Plaintiffs' counsel, Brian Brook, Esq., and we agree that the
following causes of action are equitable in nature, and thus not entitled to a jury:

        o     Count I (Breach of Fiduciary Duty - Set Aside Transactions)
        o     Count II (Breach of Fiduciary Duty - Faithless Servant)
        o     Count III (Unjust Enrichment)
        o     County IV (BCS $720 - Set Aside Transactions)
        o     Count V (BCS $619 - New Elections)
        o     Count VIII (only the part alleging Aiding and Abetting Breach of Fiduciary Duty)
        o     Count IX (Accounting)

See, e.g., Iilebb v. RLR Associates, Ltd., 03 Civ. 4275 (S.D.N.Y. Mar. 19,2004)
                                                                                       (Baer, D'J')
(holdin-g that there is no right to a jury trial on breach of fiduciary duty and unjust enrichment
claims).

        Conversely, the parties determined that the causes of action concerning fraud and
indemnification would             uright to a jury trial. Because the defense has not agreed to waive the
right to a jury trial,
                          "iny
                       plaintifis nave decided to withdraw and waive the following causes of action:
                        Case 1:16-cv-09517-LAK Document 358 Filed 05/25/21 Page 2 of 2




                                                                   kessler rrp
                      o    count     (Fraudulent cofJel"l#;?)-
                                            vII
                      o    Count VIII (only the part alleging Aiding and Abetting Fraudulent Concealment)
                      o    Count X (Common Law Indemnification)

                    The parties agree that the withdrawal of these causes of action            will be effectuated by a
            stipulation or Court order as soon as practicable'

                   In light of Plaintiffs' withdrawal of these claims, the parties agree that there are no issues
            as to which there is a right to a jury trial remaining in this case.

                                                            Respectfully submitted,




                                                                Colin D. Ramsey


            cc        Brian C. Brook, Esq. (vla           ECn




50 Fountain Plaza, Suite 320, Buffalo, NY 14202            www.   u   nderbergkessler.com   Additional Offtces
         7 1 6-848-9000 pnorue   7   1   6-847-6004 rax                                     Rochester, Canandaigua and Geneseo, NY
